UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2011 Date of reporting period: March 1, 2010  February 28, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Floating Rate Income Fund Annual report 2 | 28 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Federal tax information 48 About the Trustees 49 Officers 51 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and stock market continue to show resilience, even in the face of rising head winds around the globe. On March 9, 2011, U.S. equities marked the two-year anniversary of the beginning of the most powerful bull market since the 1950s, with the S&P500 Index doubling from its 2009 low. While Putnam maintains a positive outlook for U.S. equities and the overall economy in 2011, we believe volatility will punctuate the year ahead. Civil unrest in the Middle East and North Africa, high unemployment, rising oil prices, and Japans earthquake, tsunami, and nuclear crisis have all created a climate of uncertainty. In addition, the U.S. fixed-income market continues to struggle, as yields have risen and bond prices have fallen. We believe that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A disciplined approach to seeking high current income and capital growth Putnam Floating Rate Income Fund invests mainly in floating-rate bank loans, which are loans issued by banks to corporations. Interest rates on these loans adjust to reflect changes in short-term rates  when rates rise, floating-rate loans pay a higher yield. Also, they are generally senior  or paid first in the event of bankruptcy  in a companys capital structure and secured by the companys assets, such as buildings and equipment. With these features, floating-rate loans can benefit from both rising interest rates and strong economic conditions  factors that pose risks to traditional bonds. When interest rates increase, floating-rate loans pay more income, which makes them more attractive to investors. For that reason, the prices of loans, unlike bonds, can be stable or can increase when rates rise. Economic growth also supports the revenues of companies that finance themselves with loans. Floating-rate loans are typically issued on behalf of companies that lack investment-grade credit ratings. Like high-yield corporate bonds, floating-rate loans are considered to have a greater chance of default and can be illiquid. The advantage for investors is that the senior-secured status of the loans means that loan lenders are generally paid before any unsecured debt holders in the event of a liquidation of the companys assets due to bankruptcy. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. To the extent the fund holds floating-rate loans, interest-rate risk may be reduced but will not be eliminated. While floating-rate loans are normally secured by specific collateral or assets of the issuer (so that holders of the loan, such as the fund, will have a priority claim on those assets in the event of default or bankruptcy of the issuer), the value of collateral may be insufficient to meet the issuers obligations, and the funds access to collateral may be limited by bankruptcy or other insolvency laws. Background on bank loans Bank loans may be a less familiar asset class to many investors, but over many years, the market has grown to be a significant component of the fixed-income credit markets. By the year 2000, the floating-rate loan market had grown larger than the market for corporate high-yield bonds. Since the credit and financial crisis of 2008, these markets have changed again, as many corporations have moved to refinance their bank loans by issuing high-yield debt, in order to gain greater financial flexibility. While there is no formal clearinghouse for bank loans, like a stock exchange, third-party services provide pricing information to facilitate trading. Growth also allows a greater number and variety of companies to obtain financing through bank loans, increasing the diversification opportunities for funds that invest in bank loans. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, this fund had expense limitations, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit putnam.com. * The funds primary benchmark, the Barclays Capital U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the fundsclass A shares. 4 Interview with your funds portfolio manager Paul Scanlon How did the fund perform over its fiscal year? For the 12 months ended February 28, 2011, Putnam Floating Rate Income Funds class A shares returned 8.78% at net asset value. The funds primary benchmark, the Barclays Capital U.S. High Yield Loan Index, returned 9.77%, while the funds peers in the Lipper Loan Participation Funds category posted an average gain of 9.43%. What was the economic environment like during the past year, and how healthy have the companies in the bank-loan universe been? In terms of the big picture, economic conditions in the United States have been steadily improving, albeit slowly. Unemployment remains stubbornly high, and consumers are still in the process of paying down debt, which has curtailed spending. The one economic bright spot throughout the past year has been the remarkable health and resilience of corporate America. The credit crisis that began in 2008 sparked an extreme sell-off and a wave of defaults in 2009. But the companies that survived that turbulence appear to have emerged stronger. Defaults over the past 12 months have been below the long-term average, companies are generally flush with cash, and 2011 is shaping up to be a robust year for earnings. There were a number of jolts to the market during the funds fiscal year, however most notably the European sovereign debt crisis that began in May 2010. But overall, it was a strong year for corporate debt and for floating-rate bank loans. What accounted for the funds underperformance of its benchmark and peers during the period? We generally manage the fund with a focus on larger, higher-quality loans, which are generally This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 2/28/11. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 15. 5 more liquid than other segments of the market. This approach constrained performance somewhat during the period, particularly in the second half of the year. By then, the market had digested the sovereign debt news coming out of Europe, while economic data in the United States appeared to be strengthening. In September 2010, the National Bureau of Economic Research announced that the recession had ended a year ago, and in October, rates in the Treasury market began to climb from their 2010 lows, and interest rates in a number of bond markets moved higher. During this time, more aggressively positioned funds benefited from investors renewed appetite for risk, and smaller, lower-quality loans  to which the fund has lower exposure than its peers  led the market. Which industries had the biggest impact on performance? The retail, chemical, and automotive industries were the best-performing areas of the market for the fund. We were able to uncover some attractive investment opportunities, and the fund held overweight positions in each relative to the benchmark. Within those sectors, the funds best-performing holdings included Neiman Marcus and Claires , a high-end clothing retailer and a jewelry and accessories retailer, respectively; Lyondell Chemical , a chemical refining company; and Federal-Mogul , an automotive supplier. The biggest detractors from relative performance were broadcasting, financials, and technology, each of which represented an underweight position relative to the benchmark. All three sectors are somewhat cyclical in that they are dependent on a strong economic environment to grow profits. For example, broadcasting companies  such as Clear Channel Communications  generate a substantial percentage of their revenue through advertising. As business fundamentals continued to improve, so did Clear Channels Credit qualities are shown as a percentage of net assets as of 2/28/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 profitability, and its debt performed well. Univision was another example of an outperforming media company in which the fund had an underweight position. Other specific detractors from relative performance included cable and satellite firm Charter Communications and First Data in the technology sector. These two companies represent a significant portion of the high-yield debt universe. The funds limited exposure, which detracted from returns relative to the benchmark, was not driven by a negative outlook on the companies debt, but rather by our desire to maintain a broadly diversified portfolio. Whats your outlook for the fund and the bank loan market? As Ive mentioned before, we analyze three characteristics to form our outlook  valuations, fundamentals, and technicals  and currently, the outlook for fundamentals and valuation are positive, while we are neutral on technicals. In terms of valuation, even after its strong rally, we believe the floating-rate bank loan asset class remains attractively valued relative to historical averages. Looking at fundamentals, economic data has been improving at the macro level, the fiscal health of corporations is solid, and we expect the default rate will remain below historical averages for the near term. Technicals, meanwhile, also generally have been supportive. With interest rates at historic lows, companies have been able to refinance their existing debt by issuing bonds and using the capital to take out their bank debt. This table shows the funds top 10 holdings by percentage of the funds net assets as of 2/28/11. Short-term holdings are excluded. Holdings will vary over time. In effect, this has pushed out their maturity schedules and, in most cases, eliminated loan covenants. The result has been lighter supply in the bank loan market, which has helped support prices. At the same time, demand was strong over the period as retail investors continued to move money into the bank loan market. While we will continue to emphasize bank loans with higher credit quality, strong collateral valuation, and access to liquidity, we have been positioning the fund for an improving economy by taking on some additional incremental risk in certain areas of the market. Over the course of 2011, we believe the markets could experience an increase in mergers and acquisitions, which would translate into a broader set of investment opportunities as corporations secure new bank loans to make acquisitions. As always, we will seek to maintain a broadly diversified portfolio, and continue to believe that a measured approach based on intensive fundamental research is the best way to maintain steady, competitive performance in a variety of economic conditions. Thank you, Paul, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Portfolio Manager Paul Scanlon is Co-Head of Fixed Income and Team Leader of U.S. High Yield Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your funds portfolio managers are Norm Boucher and Robert Salvin. IN THE NEWS The Federal Reserve continues to back its stimulus efforts already under way. Besides maintaining its near-zero interest-rate policy, the Federal Open Market Committee at its March 15 meeting remained committed to completing its second round of quantitative easing, dubbed QE2. The central bank launched QE2, which involves the purchase of $600 billion in U.S. Treasury securities, last fall with the primary aim of preventing deflation in the U.S. economy. Last summer, the United States teetered perilously on the verge of a deflationary cliff, as inflation rates had fallen to 50-year lows. Deflation, which occurs when prices fall in an economy, can cause long-term significant damage to growth. QE2 may have worked, as inflation is back. In January, prices measured by the Consumer Price Index (CPI) were up 1.6% from a year earlier, the biggest increase in eight months. Core inflation rose by 0.5%, the highest increase since October 2008. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended February 28, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/11 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 25.21% 23.87% 20.73% 20.73% 19.11% 19.11% 24.11% 23.05% 23.18% 26.98% Annual average 3.48 3.31 2.91 2.91 2.70 2.70 3.34 3.21 3.23 3.70 5 years 17.55 16.36 14.40 14.40 13.20 13.20 16.72 15.78 16.05 19.19 Annual average 3.29 3.08 2.73 2.73 2.51 2.51 3.14 2.97 3.02 3.57 3 years 16.26 15.07 14.65 14.65 13.79 13.79 15.82 14.92 15.42 17.21 Annual average 5.15 4.79 4.66 4.66 4.40 4.40 5.02 4.74 4.90 5.44 1 year 8.78 7.66 8.57 7.57 8.11 7.11 8.69 7.81 8.50 9.16 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 1.00% and 0.75% load, respectively. Effective April 5, 2010, the sales charges for class A and M shares were lowered from 3.25% and 2.00%, respectively. Investors who purchased prior to this date received a lower return. Also on April5, 2010, the deferred sales charge for class B shares was lowered to 1% (which would be the maximum deferred sales charge) if redeemed within the first year after purchase and 0.50% if redeemed in the second year after purchase, and is eliminated thereafter. Investors who sold B shares prior to this date were subject to the higher deferred sales charge of 3% in the first year, declining to 1% in the fourth year, and was eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. 10 Comparative index returns For periods ended 2/28/11 Lipper Loan Barclays Capital U.S. S&P/LSTA Leveraged Participation Funds High Yield Loan Index* Loan Index (LLI) category average Life of fund  41.57% 29.31% Annual average  5.42 3.98 5 years 31.58% 30.39 19.49 Annual average 5.64 5.45 3.62 3 years 29.05 28.58 19.74 Annual average 8.87 8.74 6.18 1 year 9.77 10.28 9.43 Index and Lipper results should be compared to fund performance at net asset value. * The funds primary benchmark, the Barclays Capital U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the funds class A shares.  These returns are from 7/31/04 to 2/28/11 because only data from the month-end closest to the funds inception date (8/4/04) is available.  Over the 1-year, 3-year, 5-year, and life-of-fund periods ended 2/28/11, there were 101, 86, 51, and 34 funds, respectively, in this Lipper category. Change in the value of a $10,000 investment ($9,900 after sales charge) Cumulative total return from 8/4/04 to 2/28/11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $12,073 and $11,911, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,925 after sales charge) would have been valued at $12,305 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $12,318 and $12,698, respectively. * These returns are from 7/31/04 to 2/28/11 because only data from the month-end closest to the funds inception date (8/4/04) is available. 11 Fund price and distribution information For the 12-month period ended 2/28/11 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.436389 $0.411284 $0.371099 $0.430130 $0.414630 $0.458380 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 2/28/10 $8.63 $8.72* $8.62 $8.62 $8.63 $8.70* $8.63 $8.63 2/28/11 8.93 9.02 8.93 8.93 8.93 9.00 8.93 8.94 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 5.96% 5.90% 5.74% 5.14% 5.90% 5.86% 5.68% 6.23% Current 30-day SEC yield 2 N/A 3.91 3.75 3.19 N/A 3.84 3.69 4.20 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * POP values for class A and M shares reflect the lower maximum sales charge of 1.00% and 0.75%, respectively, that went into effect as of April 5, 2010. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 25.21% 23.87% 20.71% 20.71% 18.89% 18.89% 24.10% 23.05% 23.16% 27.00% Annual average 3.43 3.27 2.87 2.87 2.63 2.63 3.30 3.16 3.18 3.65 5 years 16.85 15.69 13.80 13.80 12.39 12.39 16.10 15.14 15.47 18.44 Annual average 3.16 2.96 2.62 2.62 2.36 2.36 3.03 2.86 2.92 3.44 3 years 15.93 14.72 14.26 14.26 13.24 13.24 15.47 14.62 15.09 16.89 Annual average 5.05 4.68 4.54 4.54 4.23 4.23 4.91 4.65 4.80 5.34 1 year 6.77 5.71 6.52 5.52 5.87 4.87 6.72 5.88 6.48 7.06 12 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 2/28/10* 1.09% 1.29% 1.84% 1.14% 1.34% 0.84% Annualized expense ratio for the six-month period ended 2/28/11 1.03% 1.23% 1.78% 1.08% 1.28% 0.78% * Restated to reflect projected expenses under a new management contract effective 1/1/10 and a new expense arrangement.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2010, to February 28, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.27 $6.29 $9.09 $5.52 $6.54 $3.99 Ending value (after expenses) $1,062.80 $1,061.90 $1,058.90 $1,062.50 $1,061.40 $1,064.10 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2011, use the following calculation method. To find the value of your investment on September 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.16 $6.16 $8.90 $5.41 $6.41 $3.91 Ending value (after expenses) $1,019.69 $1,018.70 $1,015.97 $1,019.44 $1,018.45 $1,020.93 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital U.S. High Yield Loan Index is an unmanaged index of U.S.-dollar denominated syndicated term loans. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P/LSTA Leveraged Loan Index (LLI) is an unmanaged index of U.S. leveraged loans. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2011, Putnam employees had approximately $372,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 17 Report of Independent Registered Public Accounting Firm The Board of Trustees of Putnam Funds Trust and Shareholders of Putnam Floating Rate Income Fund: We have audited the accompanying statement of assets and liabilities of Putnam Floating Rate Income Fund (the fund), including the funds portfolio, as of February 28, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of February 28, 2011 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Floating Rate Income Fund as of February 28, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. 18 The funds portfolio 2/28/11 SENIOR LOANS (83.5%)* c Principal amount Value Advertising and marketing services (1.1%) Advantage Sales & Marketing, LLC bank term loan FRN 9 1/4s, 2018 $230,000 $234,408 Advantage Sales & Marketing, LLC bank term loan FRN 5 1/4s, 2017 2,000,000 2,012,486 Affinion Group, Inc. bank term loan FRN 5s, 2016 2,977,500 2,992,388 Automotive (1.7%) Federal Mogul Corp. bank term loan FRN Ser. B, 2.198s, 2014 2,846,701 2,764,415 Federal Mogul Corp. bank term loan FRN Ser. C, 2.198s, 2015 1,452,399 1,410,416 Ford Motor Co. bank term loan FRN Ser. B, 3.02s, 2013 1,522,823 1,522,181 Remy International, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 3,000,000 3,022,500 Basic materials (8.2%) Arizona Chemical bank term loan FRN 7 1/4s, 2016 2,374,468 2,398,707 Armstrong World Industries, Inc. bank term loan FRN Ser. B, 5s, 2017 2,145,000 2,169,110 Chemtura Corp. bank term loan FRN Ser. B, 5 1/2s, 2016 2,000,000 2,015,834 CPG International, Inc. bank term loan FRN 6s, 2017 3,400,000 3,429,750 Fairmount Minerals, Ltd. bank term loan FRN Ser. B, 6.253s, 2016 2,852,588 2,883,490 General Chemical Holding Co. bank term loan FRN Ser. B, 6.751s, 2015 2,992,500 3,037,388 Hexion Specialty Chemicals BV bank term loan FRN Ser. C2B, 4.063s, 2015 (Netherlands) 292,395 291,810 Hexion Specialty Chemicals BV bank term loan FRN Ser. C2, 2.563s, 2013 (Netherlands) 474,411 471,001 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C1B, 4.063s, 2015 690,445 689,064 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C1, 2.563s, 2013 1,093,570 1,085,711 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C4, 2.563s, 2013 781,297 774,787 Houghton International, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 497,856 502,835 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 1,320,223 1,360,380 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 1,383,030 1,425,098 JohnsonDiversey, Inc. bank term loan FRN Ser. B, 5 1/4s, 2015 2,573,746 2,573,746 Novelis, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 1,145,000 1,158,495 Omnova Solutions, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 3,241,875 3,280,372 Rockwood Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2018 3,000,000 3,015,624 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 1,154,050 1,162,224 Solutia, Inc. bank term loan FRN Ser. B, 3 1/2s, 2017 1,000,000 1,001,094 Styron Corp. bank term loan FRN 6s, 2017 3,500,000 3,531,500 Tronox Worldwide bank term loan FRN Ser. B, 7s, 2015 2,500,000 2,520,625 19 SENIOR LOANS (83.5%)* c cont. Principal amount Value Broadcasting (2.9%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.91s, 2016 $5,926,403 $5,425,622 Cumulus Media, Inc. bank term loan FRN Ser. B, 4.01s, 2014 541,571 532,364 Gray Television, Inc. bank term loan FRN Ser. B, 3.77s, 2014 2,900,913 2,877,779 Univision Communications, Inc. bank term loan FRN Ser. B, 4.51s, 2017 5,706,949 5,566,309 Building materials (0.5%) Goodman Global, Inc. bank term loan FRN 9s, 2017 968,000 997,645 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 1,363,583 1,373,597 Capital goods (4.7%) Communications & Power Industries, Inc. bank term loan FRN 5s, 2017 1,000,000 1,005,000 Dyncorp International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 997,500 1,005,605 Hawker Beechcraft Notes Co. bank term loan FRN Ser. B, 2.271s, 2014 1,748,525 1,562,472 Hawker Beechcraft Notes Co. bank term loan FRN Ser. C, 0.203s, 2014 104,673 93,536 Pinafore, LLC bank term loan FRN Ser. B1, 4 1/4s, 2016 2,713,209 2,723,384 Rexnord Corp. bank term loan FRN Ser. B1, 2.813s, 2013 868,852 866,941 Reynolds & Reynolds Co. (The) bank term loan FRN 5 1/4s, 2017 2,530,220 2,544,769 Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 4 1/4s, 2018 3,500,000 3,518,228 Sensata Technologies BV bank term loan FRN 2.054s, 2013 (Netherlands) 3,000,000 2,991,564 Sequa Corp. bank term loan FRN 3.56s, 2014 2,587,788 2,559,969 TASC, Inc. bank term loan FRN Ser. A, 5 1/2s, 2014 270,000 270,506 TASC, Inc. bank term loan FRN Ser. B, 5 3/4s, 2014 693,000 693,289 Tenneco, Inc. bank term loan FRN Ser. B, 5.053s, 2016 1,990,000 2,009,900 TransDigm Group, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,334,000 1,342,615 Commercial and consumer services (4.4%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,920,000 1,959,999 Compucom Systems, Inc. bank term loan FRN 3.76s, 2014 1,525,278 1,471,893 Interactive Data Corp. bank term loan FRN 4 3/4s, 2018 2,855,000 2,878,451 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 3.281s, 2014 2,614,324 2,429,687 Rural/Metro Operating Co., LLC bank term loan FRN 6s, 2016 900,000 910,500 Sabre, Inc. bank term loan FRN 2.276s, 2014 4,190,605 3,926,924 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.771s, 2014 4,547,761 4,476,702 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.76s, 2014 453,095 446,016 Travelport, LLC bank term loan FRN Ser. B, 4.963s, 2015 3,180,123 3,087,702 Travelport, LLC bank term loan FRN Ser. S, 4.803s, 2015 434,674 422,041 20 SENIOR LOANS (83.5%)* c cont. Principal amount Value Communication services (5.1%) Atlantic Broadband Finance, LLC bank term loan FRN Ser. B, 5s, 2015 $1,930,435 $1,930,033 CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.76s, 2014 1,000,000 987,500 Cebridge Connections, Inc. bank term loan FRN Ser. B, 2.263s, 2013 999,032 996,997 Charter Communications, Inc. bank term loan FRN Ser. C, 3.56s, 2016 2,589,889 2,581,135 Digicel Group, Ltd. bank term loan FRN 2.813s, 2012 (Jamaica) 1,000,100 997,600 Integra Telecom Holdings, Inc. bank term loan FRN Ser. B, 9 1/4s, 2015 1,990,000 2,012,388 Intelsat Jackson Holdings SA bank term loan FRN 3.303s, 2014 (Luxembourg) 625,000 604,688 Intelsat Jackson Holdings, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 4,000,000 4,026,876 Level 3 Communications, Inc. bank term loan FRN 2.553s, 2014 1,362,000 1,327,950 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 1,200,000 1,287,000 MCC Georgia, LLC bank term loan FRN Ser. F, 4 1/2s, 2017 2,985,000 2,993,707 SAVVIS Communications Corp. bank term loan FRN Ser. B, 6 3/4s, 2016 2,493,750 2,514,792 Towerco, LLC bank term loan FRN 5 1/4s, 2017 2,000,000 2,012,500 US Telepacific Corp. bank term loan FRN 5 3/4s, 2017 1,000,000 1,005,625 Conglomerates (0.4%) Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 2,060,000 2,066,009 Consumer (1.0%) Viking Acquisition, Inc. bank term loan FRN Ser. B, 6s, 2016 1,200,000 1,206,000 Visant Corp. bank term loan FRN 7s, 2016 1,995,000 2,012,855 Visant Corp. bank term loan FRN 5 1/4s, 2016 2,000,000 2,017,900 Consumer cyclicals (0.9%) AMC Entertainment, Inc. bank term loan FRN 3.51s, 2013 1,234,447 1,236,761 Aramark Corp. bank term loan FRN Ser. B2, 3.553s, 2016 1,726,477 1,730,793 Aramark Corp. bank term loan FRN Ser. C, 0.111s, 2016 113,542 113,826 Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. B, 4.014s, 2016 1,410,900 1,417,366 Consumer staples (10.1%) Amscan Holdings, Inc. bank term loan FRN 6 3/4s, 2017 3,491,250 3,523,509 Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 3,725,000 3,742,072 Claires Stores, Inc. bank term loan FRN 3.046s, 2014 3,548,102 3,456,231 Darling International, Inc. bank term loan FRN Ser. B, 5.141s, 2016 800,000 807,000 Dave & Busters, Inc. bank term loan FRN Ser. B, 6s, 2016 1,488,750 1,491,541 Dean Foods Co. bank term loan FRN Ser. B, 3.31s, 2016 1,000,000 994,286 Dean Foods Co. bank term loan FRN Ser. B2, 3.539s, 2017 1,477,868 1,470,469 Del Monte Foods Co. bank term loan FRN Ser. B, 4 1/2s, 2018 3,360,000 3,381,000 DineEquity, Inc. bank term loan FRN Ser. B, 6 3/4s, 2017 684,289 689,421 21 SENIOR LOANS (83.5%)* c cont. Principal amount Value Consumer staples cont. DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 $1,545,000 $1,554,656 Dole Food Co., Inc. bank term loan FRN Ser. B, 5.059s, 2017 840,706 846,255 Dole Food Co., Inc. bank term loan FRN Ser. C, 5.039s, 2017 2,088,103 2,101,885 Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 2,244,375 2,271,729 Green Mountain Coffee Roasters, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 3,000,000 3,019,689 Hertz Corp. (The) bank term loan FRN Ser. B, 2.01s, 2012 829,122 827,966 Hertz Corp. (The) bank term loan FRN Ser. C, 0.256s, 2012 154,108 153,893 Huish Detergents, Inc. bank term loan FRN 4.51s, 2014 2,225,000 2,197,188 Prestige Brands, Inc. bank term loan FRN 4 3/4s, 2016 1,926,667 1,938,708 Revlon Consumer Products bank term loan FRN 6s, 2015 2,118,988 2,126,603 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 1,000,000 995,000 Rite-Aid Corp. bank term loan FRN 6s, 2014 982,412 983,230 Rite-Aid Corp. bank term loan FRN Ser. B, 2.017s, 2014 1,517,198 1,468,648 Spectrum Brands, Inc. bank term loan FRN 5.013s, 2016 4,000,000 4,038,332 SUPERVALU, Inc. bank term loan FRN Ser. B, 1.635s, 2012 750,267 745,265 SUPERVALU, Inc. bank term loan FRN Ser. B2, 3.51s, 2015 1,329,900 1,330,392 Wendys/Arbys Restaurants, LLC bank term loan FRN 5s, 2017 1,990,000 2,004,304 West Corp. bank term loan FRN Ser. B2, 2.737s, 2013 584,378 582,187 West Corp. bank term loan FRN Ser. B5, 4.612s, 2016 1,431,950 1,440,900 Distributors (0.7%) Univar, Inc. bank term loan FRN Ser. B, 5s, 2017 3,435,000 3,446,810 Energy (1.4%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.263s, 2012 2,145,341 2,102,434 Helix Energy Solutions Group, Inc. bank term loan FRN Ser. B, 2.513s, 2013 362,475 361,297 Hercules Offshore, Inc. bank term loan FRN Ser. B, 6s, 2013 1,335,315 1,325,023 MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) 3,099,414 3,127,826 Entertainment (1.0%) Cedar Fair LP bank term loan FRN 4s, 2017 910,879 918,524 Cinemark USA, Inc. bank term loan FRN 3.536s, 2013 1,083,653 1,081,846 Clubcorp Club Operations, Inc. bank term loan FRN Ser. B, 6s, 2016 750,000 757,500 Revel Entertainment, LLC bank term loan FRN Ser. B, 9s, 2017 950,000 949,406 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/2s, 2016 1,460,974 1,472,844 Financials (3.4%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 3,040,000 3,067,056 Capital Automotive LP bank term loan FRN Ser. C, 5 1/4s, 2012 1,228,492 1,276,864 CIT Group, Inc. bank term loan FRN 6 1/4s, 2015 1,400,000 1,417,791 CNO Financial Group, Inc. bank term loan FRN 7 1/2s, 2016 2,515,000 2,529,670 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 1,550,000 1,587,781 Fifth Third Processing Solutions, Inc. bank term loan FRN 5 1/2s, 2016 800,000 806,200 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 648,788 652,031 22 SENIOR LOANS (83.5%)* c cont. Principal amount Value Financials cont. Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.802s, 2017 $1,624,969 $1,618,876 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.303s, 2014 1,390,711 1,348,410 Ocwen Financial Corp. bank term loan FRN 9s, 2015 150,000 149,625 Worldpay bank term loan FRN Ser. B2, 6 1/4s, 2017 (United Kingdom) 2,500,000 2,513,750 Gaming and lottery (5.4%) Ameristar Casinos, Inc. bank term loan FRN Ser. B, 3.553s, 2012 1,984,334 1,984,334 Boyd Gaming Corp. bank term loan FRN Ser. A, 3 1/2s, 2015 3,250,000 3,217,500 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 3,550,000 3,593,267 CCM Merger, Inc. bank term loan FRN Ser. B, 5.471s, 2012 2,624,363 2,640,765 Chester Downs & Marina, LLC bank term loan FRN 12 3/8s, 2016 906,250 928,906 Chester Downs & Marina, LLC bank term loan FRN 12 3/8s, 2016 250,000 257,500 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B, 6.598s, 2016 2,992,500 3,095,039 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.27s, 2014  780,503 673,834 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.27s, 2014  1,371,126 1,183,739 Green Valley Ranch Gaming, LLC bank term loan FRN Ser. B, 4 1/4s, 2014 (In default)  1,694,834 1,458,162 Harrahs Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 232,650 246,544 Harrahs Operating Co., Inc. bank term loan FRN Ser. B1, 3.303s, 2015 815,003 756,707 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2015 1,000,000 926,429 Harrahs Operating Co., Inc. bank term loan FRN Ser. B3, 3.303s, 2015 1,415,965 1,314,684 Isle of Capri Casinos, Inc. bank term loan FRN 5s, 2013 2,202,413 2,199,265 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 5s, 2013 706,152 705,143 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 5s, 2013 880,965 879,706 Las Vegas Sands, LLC bank term loan FRN Ser. B, 3.04s, 2014 202 201 MGM Mirage bank term loan FRN Ser. E, 7s, 2014 987,957 973,009 Health care (8.3%) Alliance Healthcare Services, Inc. bank term loan FRN 5 1/2s, 2016 1,980,000 1,989,900 Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 2,679,750 2,695,381 Axcan Intermediate Holdings, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 U 1,915,000 1,919,788 Biomet, Inc. bank term loan FRN Ser. B, 3.293s, 2015 3,863,812 3,859,585 Carestream Health, Inc. bank term loan FRN Ser. B, 5s, 2017 3,000,000 2,977,500 Convatec, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2016 (United Kingdom) 3,000,000 3,013,749 DaVita, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 2,500,000 2,517,840 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 2,075,000 2,099,209 HCA, Inc. bank term loan FRN Ser. B1, 2.553s, 2013 2,672,010 2,663,104 23 SENIOR LOANS (83.5%)* c cont. Principal amount Value Health care cont. IASIS Healthcare, Corp. bank term loan FRN 5.554s, 2014  $1,043,719 $1,027,628 IASIS Healthcare, LLC bank term loan FRN Ser. C, 7.62s, 2014 97,562 97,104 IASIS Healthcare, LLC bank term loan FRN Ser. B, 2.26s, 2014 1,030,587 1,025,757 IASIS Healthcare, LLC bank term loan FRN Ser. DD, 2.26s, 2014 356,710 355,038 IMS Health, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 2,970,720 2,995,475 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 3,612,488 3,639,582 Mylan, Inc. bank term loan FRN Ser. B, 3.563s, 2014 600,889 603,612 Select Medical Corp. bank term loan FRN Ser. B, 2.385s, 2012 1,683,045 1,675,682 United Surgical Partners International, Inc. bank term loan FRN 2.284s, 2014 1,070,956 1,056,900 Vanguard Health Systems, Inc. bank term loan FRN 5s, 2016 2,977,556 2,996,910 Warner Chilcott Corp. bank term loan FRN Ser. A, 6s, 2014 714,250 714,548 Warner Chilcott Corp. bank term loan FRN Ser. B1, 6 1/4s, 2015 353,462 355,471 Warner Chilcott Corp. bank term loan FRN Ser. B3, 6 1/4s, 2015 274,987 276,877 Warner Chilcott Co. LLC bank term loan FRN Ser. B2, 6 1/4s, 2015 (Puerto Rico) 588,578 591,923 Homebuilding (0.7%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 1,000,000 1,101,875 Realogy Corp. bank term loan FRN Ser. B, 4.562s, 2016 2,089,768 2,004,219 Realogy Corp. bank term loan FRN Ser. C, 0.11s, 2013 354,439 340,008 Household furniture and appliances (0.3%) National Bedding Co., LLC bank term loan FRN Ser. B, 3.813s, 2013 1,401,073 1,401,073 Media (0.9%) Nielsen Finance LLC bank term loan FRN Ser. A, 2.264s, 2013 48,991 48,912 Nielsen Finance LLC bank term loan FRN Ser. C, 3.764s, 2016 2,304,632 2,310,873 TWCC Holding Corp. bank term loan FRN Ser. B, 4 1/4s, 2017 2,000,000 2,018,500 Publishing (2.8%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 4,093,330 3,938,807 Cenveo Corp. bank term loan FRN Ser. B, 6 1/4s, 2016 1,600,000 1,614,667 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 923,195 845,712 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.51s, 2014 174,632 81,815 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.26s, 2014 2,030,188 951,143 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.26s, 2014 757,533 354,904 Quad/Graphics, Inc. bank term loan FRN 5 1/2s, 2016 1,492,500 1,485,660 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 155,238 120,115 Supermedia, Inc. bank term loan FRN 11s, 2015 2,522,365 1,643,742 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  4,264,063 3,045,760 Retail (6.1%) Bass Pro Group, LLC bank term loan FRN Ser. B, 5.006s, 2015 1,707,100 1,716,170 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 2,465,000 2,473,216 Dollar General Corp. bank term loan FRN Ser. B1, 3.029s, 2014 2,475,717 2,477,393 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 4,000,000 4,000,000 24 SENIOR LOANS (83.5%)* c cont. Principal amount Value Retail cont. Leslies Poolmart bank term loan FRN 6s, 2017 $2,000,000 $2,017,500 Leslies Poolmart bank term loan FRN Ser. B, 4 1/2s, 2017 2,000,000 2,012,500 Michaels Stores, Inc. bank term loan FRN Ser. B1, 2.584s, 2013 3,025,452 3,015,507 NBTY, Inc. bank term loan FRN Ser. B, 6 1/4s, 2017 560,000 565,716 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 2,400,000 2,410,999 Neiman Marcus Group, Inc. (The) bank term loan FRN Ser. B, 4.303s, 2016 3,615,927 3,632,481 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 3,000,000 3,011,250 Toys R Us, Inc. bank term loan FRN Ser. B, 6s, 2016 2,985,000 3,006,922 Technology (7.3%) Avaya, Inc. bank term loan FRN Ser. B1, 3.034s, 2014 1,408,902 1,365,755 Avaya, Inc. bank term loan FRN Ser. B3, 4.784s, 2017 2,830,071 2,772,459 Ceridian Corp. bank term loan FRN 3.26s, 2014 2,486,919 2,449,242 CommScope, Inc. bank term loan FRN Ser. B, 5s, 2018 1,435,000 1,455,927 Edwards, Ltd. bank term loan FRN Ser. B, 5 1/2s, 2016 (United Kingdom) 3,200,000 3,180,000 Fidelity National Information Services, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 1,995,000 2,012,023 First Data Corp. bank term loan FRN Ser. B1, 3.012s, 2014 4,275,439 4,047,580 First Data Corp. bank term loan FRN Ser. B3, 3.012s, 2014 1,725,476 1,633,379 Freescale Semiconductor, Inc. bank term loan FRN 4.51s, 2016 4,317,624 4,309,114 MSCI, Inc. bank term loan FRN 4 3/4s, 2016 1,902,157 1,911,668 Springboard Finance, LLC bank term loan FRN Ser. B, 7s, 2015 2,912,179 2,915,799 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.933s, 2016 3,432,521 3,439,263 Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 2,000,000 2,020,834 Telecordia Technologies, Inc. bank term loan FRN 6 3/4s, 2016 2,610,300 2,624,983 Textiles (1.3%) Gymboree Corp. bank term loan FRN 5s, 2018 3,500,000 3,510,500 Levi Strauss & Co. bank term loan FRN 2.51s, 2014 1,400,000 1,377,250 Phillips-Van Heusen Corp. bank term loan FRN Ser. B, 5 1/4s, 2016 1,735,155 1,735,155 Transportation (0.8%) Swift Transportation Co., LLC bank term loan FRN 6s, 2016 3,773,416 3,789,925 Utilities and power (2.1%) Genon Energy bank term loan FRN Ser. B, 6s, 2017 2,992,500 3,027,413 NRG Energy, Inc. bank term loan FRN 2.041s, 2013 293,261 295,094 NRG Energy, Inc. bank term loan FRN 2.053s, 2013 449 447 NRG Energy, Inc. bank term loan FRN 3.553s, 2015 1,172,615 1,167,589 NRG Energy, Inc. bank term loan FRN Ser. B, 3.553s, 2015 1,395,527 1,404,249 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.787s, 2014 2,855,614 2,406,569 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B3, 3.766s, 2014 2,726,396 2,292,218 Total senior loans (cost $408,696,477) 25 CORPORATE BONDS AND NOTES (14.3%)* Principal amount Value Basic materials (2.8%) Exopack Holding Corp. company guaranty sr. unsec. notes 11 1/4s, 2014 $885,000 $917,081 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 500,000 520,959 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.813s, 2014 850,000 821,313 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 3/8s, 2015 1,000,000 1,023,750 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,000,000 1,100,000 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 1,000,000 1,390,404 Lyondell Chemical Co. sr. notes 11s, 2018 $1,996,963 2,291,515 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 449,000 505,406 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 1,000,000 1,116,250 Sappi Papier Holding GmbH 144A company guaranty 6 3/4s, 2012 (Austria) 1,500,000 1,563,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 511,250 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.054s, 2014 1,000,000 995,000 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 999,000 1,101,398 Capital goods (1.3%) Berry Plastics Corp. company guaranty sr. notes FRN 5.053s, 2015 4,000,000 4,000,000 Case New Holland, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2013 (Netherlands) 1,000,000 1,095,000 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.678s, 2015 740,000 714,100 Ryerson Tull, Inc. company guaranty sr. notes FRN 7.679s, 2014 1,000,000 960,000 Communication services (1.6%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 750,000 765,000 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 1,167,000 1,286,618 Crown Castle International Corp. sr. unsec. notes 9s, 2015 500,000 561,250 iPCS, Inc. company guaranty sr. notes FRN 2.429s, 2013 1,440,000 1,422,000 Level 3 Financing, Inc. 144A company guaranty FRN 4.215s, 2015 1,000,000 920,000 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 1,750,000 1,754,375 Windstream Corp. company guaranty sr. unsec. unsub notes 8 1/8s, 2013 1,000,000 1,101,250 26 CORPORATE BONDS AND NOTES (14.3%)* cont. Principal amount Value Consumer cyclicals (3.5%) AMC Entertainment, Inc. sr. sub. notes 8s, 2014 $750,000 $761,250 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,000,000 1,010,000 Aramark Corp. company guaranty sr. unsec. notes FRN 3.804s, 2015 1,000,000 993,750 DISH DBS Corp. company guaranty 7s, 2013 1,000,000 1,075,000 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 1,000,000 1,137,500 Ford Motor Credit Corp. sr. unsec. notes 12s, 2015 1,000,000 1,262,872 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 3.831s, 2014 1,045,000 1,045,000 Host Hotels & Resorts LP sr. notes 7 1/8s, 2013 R 345,000 349,744 Liberty Media, LLC sr. notes 5.7s, 2013 500,000 521,250 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 5.35s, 2012 1,000,000 1,030,000 MGM Resorts International sr. notes 10 3/8s, 2014 750,000 840,000 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 1,000,000 1,065,000 Nielsen Finance LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 652,000 766,100 Nortek, Inc. company guaranty sr. notes 11s, 2013 1,506,666 1,604,599 Seminole Hard Rock Entertainment, Inc. 144A sr. notes FRN 2.802s, 2014 1,090,000 1,057,300 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,000,000 1,070,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,100,000 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 500,000 596,250 Consumer staples (0.4%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. FRN 2.813s, 2014 1,000,000 982,500 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,000,000 1,125,000 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.3s, 2012 (In default)  500,000 190,000 Energy (1.4%) Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 1,000,000 1,115,000 Forest Oil Corp. company guaranty 8 1/2s, 2014 350,000 389,375 Forest Oil Corp. sr. notes 8s, 2011 650,000 679,250 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 1,595,000 1,591,013 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,000,000 1,150,000 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 3.928s, 2014 1,425,000 1,405,576 Whiting Petroleum Corp. company guaranty 7s, 2014 500,000 532,500 27 CORPORATE BONDS AND NOTES (14.3%)* cont. Principal amount Value Financials (1.3%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 $1,000,000 $1,010,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2 1/2s, 2014 1,000,000 982,655 CIT Group, Inc. sr. bonds 7s, 2013 762,358 777,605 Goldman Sachs Group LP sr. unsec. notes FRN 1.311s, 2014 2,000,000 2,007,597 SLM Corp. sr. unsec. unsub. notes FRN 0.603s, 2014 500,000 472,025 Springleaf Finance Corp. sr. unsec. notes FRN Ser. MTN, 0.552s, 2011 1,000,000 965,348 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.188s, 2014 190,000 183,350 Health care (0.9%) CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 500,000 530,000 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2013 (Ireland) 1,000,000 1,035,000 HCA, Inc. sr. sec. notes 9 1/8s, 2014 834,000 874,658 HCA, Inc. sr. unsec. notes 6 3/4s, 2013 90,000 95,288 Select Medical Holdings Corp. sr. unsec. notes FRN 6.237s, 2015 1,000,000 970,000 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 1,000,000 1,050,000 Technology (0.7%) NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.053s, 2013 (Netherlands) 2,500,000 2,487,500 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 750,000 896,250 Utilities and power (0.4%) AES Corp. (The) sr. unsec. unsub. notes 7 3/4s, 2014 750,000 815,625 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,240,000 1,295,800 Total corporate bonds and notes (cost $69,735,398) CONVERTIBLE BONDS AND NOTES (0.2%)* Principal amount Value Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 $1,000,000 $1,006,250 Total convertible bonds and notes (cost $968,532) SHORT-TERM INVESTMENTS (12.4%)* Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.24%, July 28, 2011 $10,000 $9,989 Putnam Money Market Liquidity Fund 0.17% e 61,733,572 61,733,572 Total short-term investments (cost $61,743,562) TOTAL INVESTMENTS Total investments (cost $541,143,969) 28 Key to holdings currency abbreviations EUR Euro Key to holdings abbreviations FRN Floating Rate Notes MTN Medium Term Notes Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from March 1, 2010 through February 28, 2011 (the reporting period). * Percentages indicated are based on net assets of $497,419,142.  Non-income-producing security.  Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. U This security, in part or in entirety, represents unfunded loan commitments (Note 8). At the close of the reporting period, the fund maintained liquid assets totaling $3,057,645 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $4,385,559) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Euro Sell 3/16/11 $1,377,683 $1,376,696 $(987) UBS AG Canadian Dollar Sell 3/16/11 3,075,506 3,008,863 (66,643) Total 29 CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/28/11 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank, N.A. DJ LCDX NA Series 15 Version 1 Index  $22,500 $3,000,000 12/20/15 (250 bps) $66,178 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at February 28, 2011. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $ $1,006,250 $ Corporate bonds and notes  71,332,199  Senior loans  415,457,843  Short-term investments 61,733,572 9,989  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(67,630) $ Credit default contracts  43,678  Totals by level $ $ At the start of the reporting period, Level 3 investments in other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 30 Statement of assets and liabilities 2/28/11 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $479,410,397) $487,806,281 Affiliated issuers (identified cost $61,733,572) (Note 6) 61,733,572 Foreign currency (cost $8,049) (Note 1) 8,439 Interest and other receivables 2,783,037 Receivable for shares of the fund sold 8,011,571 Receivable for investments sold 5,712,783 Unrealized appreciation on swap contracts (Note 1) 66,178 Total assets LIABILITIES Payable to custodian 2,228,477 Distributions payable to shareholders 780,847 Payable for investments purchased 62,733,307 Payable for purchases of delayed delivery securities (Notes 1, 7 and 8) 635,142 Payable for shares of the fund repurchased 1,641,742 Payable for compensation of Manager (Note 2) 208,282 Payable for investor servicing fees (Note 2) 53,187 Payable for custodian fees (Note 2) 9,338 Payable for Trustee compensation and expenses (Note 2) 47,054 Payable for administrative services (Note 2) 1,569 Payable for distribution fees (Note 2) 172,839 Unrealized depreciation on forward currency contracts (Note 1) 67,630 Premium received on swap contracts (Note 1) 22,500 Other accrued expenses 100,805 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $558,972,028 Distributions in excess of net investment income (Note 1) (976,611) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (68,972,814) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 8,396,539 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 31 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($277,908,662 divided by 31,110,061 shares) $8.93 Offering price per class A share (100/99.00 of $8.93)* $9.02 Net asset value and offering price per class B share ($10,494,797 divided by 1,174,863 shares)** $8.93 Net asset value and offering price per class C share ($85,500,126 divided by 9,577,378 shares)** $8.93 Net asset value and redemption price per class M share ($7,329,434 divided by 820,514 shares) $8.93 Offering price per class M share (100/99.25 of $8.93)* $9.00 Net asset value, offering price and redemption price per class R share ($425,905 divided by 47,685 shares) $8.93 Net asset value, offering price and redemption price per class Y share ($115,760,218 divided by 12,950,628 shares) $8.94 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 32 Statement of operations Year ended 2/28/11 INVESTMENT INCOME Interest (including interest income of $52,143 from investments in affiliated issuers) (Note 6) $23,082,183 Total investment income EXPENSES Compensation of Manager (Note 2) 2,246,602 Investor servicing fees (Note 2) 539,750 Custodian fees (Note 2) 22,842 Trustee compensation and expenses (Note 2) 30,826 Administrative services (Note 2) 15,727 Distribution fees  Class A (Note 2) 536,756 Distribution fees  Class B (Note 2) 44,218 Distribution fees  Class C (Note 2) 690,421 Distribution fees  Class M (Note 2) 10,897 Distribution fees  Class R (Note 2) 1,542 Other 233,195 Total expenses Expense reduction (Note 2) (2,824) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 5,069,582 Net realized gain on swap contracts (Note 1) 49,512 Net realized loss on foreign currency transactions (Note 1) (55,763) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (65,523) Net unrealized appreciation of investments, swap contracts and receivable purchase agreement during the year 8,831,703 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 33 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 2/28/11 Year ended 2/28/10 Operations: Net investment income $18,712,231 $12,898,973 Net realized gain (loss) on investments and foreign currency transactions 5,063,331 (9,557,112) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 8,766,180 78,759,643 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (10,806,651) (6,738,824) Class B (431,636) (318,741) Class C (2,956,862) (2,008,521) Class M (175,150) (111,381) Class R (14,969) (7,309) Class Y (5,046,925) (3,889,255) Redemption fees (Note 1) 20,606 11,828 Increase from capital share transactions (Note 4) 144,675,874 60,079,330 Total increase in net assets NET ASSETS Beginning of year 339,613,113 210,494,482 End of year (including distributions in excess of net investment income of $976,611 and $249,269, respectively) The accompanying notes are an integral part of these financial statements. 34 This page left blank intentionally. 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees e of period value (%) b (in thousands) (%) c (%) (%) Class A February 28, 2011 .43 .31 (.44)  1.04 4.86 79 February 28, 2010 .35 1.81 (.35)  1.10 d 4.28 d 54 February 28, 2009 .44 (2.09) (.43)  1.06 d 5.26 d 46 February 29, 2008 .64 (1.12) (.65)  1.04 d 6.53 d 65 February 28, 2007 .62  e (.60)  1.04 d 6.20 d 89 Class B February 28, 2011 .40 .32 (.41)  1.27 4.60 79 February 28, 2010 .29 1.82 (.30)  1.70 d 3.66 d 54 February 28, 2009 .39 (2.09) (.38)  1.66 d 4.67 d 46 February 29, 2008 .58 (1.12) (.60)  1.64 d 5.93 d 65 February 28, 2007 .56  e (.54)  1.64 d 5.57 d 89 Class C February 28, 2011 .36 .32 (.37)  1.79 4.10 79 February 28, 2010 .28 1.81 (.29)  1.85 d 3.52 d 54 February 28, 2009 .37 (2.07) (.37)  1.81 d 4.54 d 46 February 29, 2008 .56 (1.12) (.58)  1.79 d 5.80 d 65 February 28, 2007 .55  e (.53)  1.79 d 5.48 d 89 Class M February 28, 2011 .42 .31 (.43)  1.10 4.81 79 February 28, 2010 .33 1.82 (.34)  1.25 d 4.13 d 54 February 28, 2009 .43 (2.09) (.42)  1.21 d 5.17 d 46 February 29, 2008 .62 (1.11) (.64)  1.19 d 6.41 d 65 February 28, 2007 .59 .02 (.59)  1.19 d 5.89 d 89 Class R February 28, 2011 .40 .31 (.41)  1.29 4.62 79 February 28, 2010 .33 1.81 (.33)  1.35 d 4.05 d 54 February 28, 2009 .41 (2.08) (.41)  1.31 d 5.09 d 46 February 29, 2008 .60 (1.10) (.63)  1.29 d 6.05 d 65 February 28, 2007 .58 .02 (.58)  1.29 d 5.78 d 89 Class Y February 28, 2011 .45 .32 (.46)  .79 5.09 79 February 28, 2010 .37 1.81 (.37)  .85 d 4.52 d 54 February 28, 2009 .46 (2.09) (.45)  .81 d 5.63 d 46 February 29, 2008 .66 (1.11) (.68)  .79 d 6.89 d 65 February 28, 2007 .63 .02 (.63)  .79 d 6.29 d 89 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 37 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to February 28, 2010, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets February 28, 2010 0.07% February 28, 2009 0.09 February 29, 2008 0.02 February 28, 2007 0.01 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 38 Notes to financial statements 2/28/11 Note 1: Significant accounting policies Putnam Floating Rate Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks high current income. Preservation of capital is a secondary goal. The fund will invest primarily in income-producing floating rate loans and other floating rate debt securities. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. Prior to April 5, 2010, the maximum front-end sales charge for class A and class M shares was 3.25% and 2.00%, respectively. Prior to April 5, 2010, class B shares were subject to a contingent deferred sales charge, if those shares were redeemed within four years of purchase. Prior to August 2, 2010, a 1.00% redemption fee applied on any shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. Effective August 2, 2010, this redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from March 1, 2010 through February 28, 2011. A) Security valuation Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. 39 Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $1,800,000 on forward currency contracts for the reporting period. 40 E) Credit default contracts The fund enters into credit default contracts to gain exposure on individual names and/ or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $2,100,000 on credit default swap contracts for the reporting period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $67,630 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. G) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an inter-fund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit 41 and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At February 28, 2011, the fund had a capital loss carryover of $68,559,094 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $26,363,644 February 28, 2017 42,195,450 February 28, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. J) Distributions to shareholders The fund declares a distribution each day based upon the projected net investment income, for a specified period, calculated as if earned prorata throughout the period on a daily basis. Such distributions are recorded daily and paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, dividends payable and defaulted bond interest. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $7,380 to increase distributions in excess of net investment income and $16,172 to decrease paid-in-capital, with a decrease to accumulated net realized loss of $23,552. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $13,788,319 Unrealized depreciation (5,806,155) Net unrealized appreciation 7,982,164 Undistributed ordinary income 434,435 Capital loss carryforward (68,559,094) Cost for federal income tax purposes $541,557,689 K) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 42 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion, 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management had also agreed to limit its compensation (and, to the extent necessary, bear other expenses) through July 31, 2010 to the extent that expenses of the fund (exclusive of brokerage commissions, interest, taxes and extraordinary expenses, expense offset and brokerage/service arrangements and payments under the funds distribution plans) would exceed an annual rate of 0.85% of the funds average net assets. During the reporting period, the funds expenses were not reduced as a result of this limit. Effective June 30, 2010, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Purchaser) managed by Putnam Management. Under the Agreement, the fund sold to the Purchaser the funds right to receive, in the aggregate, $8,558 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The fund received $2,660 (exclusive of the initial payment) from the Purchaser in accordance with the terms of the Agreement. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $2,824 under the expense offset arrangements. 43 Each independent Trustee of the fund receives an annual Trustee fee, of which $268, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. Prior to April 5, 2010, the annual rates were 0.85% and 0.40% of the average net assets attributable to class B and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $6,001 and $244 from the sale of class A and class M shares, respectively, and received $5,285 and $7,326 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $3,086 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $442,562,715 and $301,081,111, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 2/28/11 Year ended 2/28/10 Class A Shares Amount Shares Amount Shares sold 19,035,461 $167,196,142 12,661,801 $99,099,973 Shares issued in connection with reinvestment of distributions 983,926 8,624,412 565,068 4,634,006 20,019,387 175,820,554 13,226,869 103,733,979 Shares repurchased (9,316,204) (81,142,532) (9,810,940) (78,571,067) Net increase 44 Year ended 2/28/11 Year ended 2/28/10 Class B Shares Amount Shares Amount Shares sold 538,888 $4,738,795 255,698 $2,058,405 Shares issued in connection with reinvestment of distributions 40,043 350,812 29,512 239,199 578,931 5,089,607 285,210 2,297,604 Shares repurchased (433,914) (3,784,430) (441,451) (3,499,910) Net increase (decrease) Year ended 2/28/11 Year ended 2/28/10 Class C Shares Amount Shares Amount Shares sold 3,935,529 $34,646,887 2,344,564 $18,998,389 Shares issued in connection with reinvestment of distributions 242,440 2,124,108 160,232 1,304,595 4,177,969 36,770,995 2,504,796 20,302,984 Shares repurchased (1,791,695) (15,639,147) (2,384,040) (19,062,630) Net increase Year ended 2/28/11 Year ended 2/28/10 Class M Shares Amount Shares Amount Shares sold 518,308 $4,600,482 86,108 $674,084 Shares issued in connection with reinvestment of distributions 17,015 149,144 11,732 95,927 535,323 4,749,626 97,840 770,011 Shares repurchased (57,518) (503,200) (54,457) (423,908) Net increase Year ended 2/28/11 Year ended 2/28/10 Class R Shares Amount Shares Amount Shares sold 28,005 $246,308 16,379 $133,568 Shares issued in connection with reinvestment of distributions 1,670 14,639 886 7,288 29,675 260,947 17,265 140,856 Shares repurchased (8,803) (76,621) (7,081) (57,695) Net increase Year ended 2/28/11 Year ended 2/28/10 Class Y Shares Amount Shares Amount Shares sold 7,617,461 $67,085,121 11,164,858 $84,838,837 Shares issued in connection with reinvestment of distributions 121,920 1,068,611 97,267 797,150 7,739,381 68,153,732 11,262,125 85,635,987 Shares repurchased (5,152,604) (45,023,657) (6,211,583) (51,186,881) Net increase 45 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $43,678 Payables $ Foreign exchange contracts Receivables  Payables 67,630 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $ $49,512 $49,512 Foreign exchange contracts (55,774)  $(55,774) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $ $84,839 $84,839 Foreign exchange contracts (67,630)  (67,630) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $52,143 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $305,106,006 and $261,038,555, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. 46 Note 8: Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $635,142, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Axcan Intermediate Holdings, Inc. $635,142 Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 47 Federal tax information (Unaudited) For the tax year ended February 28, 2011, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $3,944,875 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 48 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke company focused on College and member of the Investment Committee for the natural gas and crude colleges endowment. Former Chair and current board oil in the United States; member of Girls Incorporated of Metro Denver. Member of UniSource Energy the Finance Committee, The Childrens Hospital of Denver. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private United-Health Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 49 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of Englands largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of February 28, 2011, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 50 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments Senior Vice President and Treasurer, and Putnam Management The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Senior Managing Director, Putnam Investments Putnam Management and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Since 1993 Accounting Officer Vice President, Clerk and Assistant Treasurer, Since 2007 The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Managing Director, Putnam Investments and 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Managing Director, Putnam Investments, Assistant Treasurer and Proxy Manager Putnam Management and Putnam Since 2000 Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, Mark C. Trenchard (Born 1962) The Putnam Funds Vice President and BSA Compliance Officer Since 2002 Susan G. Malloy (Born 1957) Managing Director, Putnam Investments and Vice President and Assistant Treasurer Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Barbara M. Baumann Robert R. Leveille Putnam Investment Charles B. Curtis Vice President and Management, LLC Robert J. Darretta Chief Compliance Officer One Post Office Square Paul L. Joskow Boston, MA 02109 Kenneth R. Leibler Mark C. Trenchard Robert E. Patterson Vice President and Investment Sub-Manager George Putnam, III BSA Compliance Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street W. Thomas Stephens Francis J. McNamara, III London, England SW1A 1LD Vice President and Officers Chief Legal Officer Marketing Services Robert L. Reynolds Putnam Retail Management President James P. Pappas One Post Office Square Vice President Boston, MA 02109 Jonathan S. Horwitz Executive Vice President,
